In leaving this one-foot strip of its land beside the highway, unrelated to any usable land which the complainant may still own, the complainant has left itself a property right which it cannot itself enjoy, and has placed its property under the feet of the public and adjacent owners, so to speak, with the result that disregard and violation of the legal interest retained seem inevitable. An injunction would seem *Page 368 
to protect an unsubstantial interest against inevitable disregard. The element of irreparable damage to the complainant, which is necessary to support equitable interference, seems lacking. Whalen v. Delashmutt, 59 Md. 250, 254. And prevention by injunction is, by the complainant's arrangement, made difficult, if not impracticable. When it is added that the complainant's purpose, in which the aid of the court is enlisted in this case, is to exact from the adjacent owner a price for freedom from annoyance and inconvenience, it seems to me the court of equity is presented with a strong case for refusal to interfere. My conclusion is that the decree should be affirmed and the bill of complaint dismissed. Story, EquityJurisprudence, secs. 1292 and 1293; 1 High, Injunctions (4th Ed.), sec. 723; 2 Beach, Injunctions, sec. 1127.